Judgments, Supreme Court, New York County (James Yates, J.), rendered February 15, 2002, convicting defendant, upon his pleas of guilty, of criminal possession of a controlled substance in the third degree (two counts) and criminal sale of a controlled substance in the third degree, and sentencing him to concurrent terms of 3 to 9 years, unanimously affirmed.
Defendant’s challenges to the voluntariness of his pleas are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the pleas were knowing, intelligent and voluntary. The court did not threaten defendant with a heavier sentence if he proceeded to trial. While the court mentioned the possibility of lengthy, consecutive sentences, it also pointed out the minimum sentences permitted by law. There was nothing coercive in the court’s explanation of defendant’s sentencing exposure (People v Safa, 209 AD2d 199 [1994], lv denied 84 NY2d 1038 [1995]). Defendant’s further contention that he was entitled to be advised of the effect of the pleas on sentences he might receive for future crimes is without merit (People v Parker, 309 AD2d 508 [2003]).
The record establishes that defendant received effective assistance of counsel (see People v Ford, 86 NY2d 397, 404 [1995]). Concur—Tom, J.P., Andrias, Sullivan and Lerner, JJ.